Filed 10/23/14 P. v. Arellano CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061096

v.                                                                       (Super.Ct.No. FVA1400248)

ADRIAN ARELLANO,                                                         OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Ronald M.

Christianson, Judge. Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Adrian Arellano pled guilty to felony possession of a

controlled substance (count 1; Health & Saf. Code, § 11377, subd. (a)) and misdemeanor

petty theft (count 2; Pen. Code, § 484, subd. (a)). The court sentenced defendant to the

agreed upon split sentence of the midterm of two years imprisonment on count 1, the
                                                             1
second year of which would be suspended while defendant would be placed on

mandatory supervision, and a concurrent term of 180 days on count 2.

       After counsel filed the notice of appeal, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S.Ct. 1396,

18 L.Ed.2d 493], setting forth a statement of the case, a statement of the facts, and

identifying three potentially arguable issues: 1) whether defendant was advised of his

trial rights and the consequences of his plea prior to entering into the plea bargain; 2)

whether there is a factual basis for the plea; and 3) whether appellant received the agreed

upon sentence. We affirm.

                      FACTUAL AND PROCEDURAL HISTORY1

       A police officer was dispatched to a Walmart store in Fontana on February 10,

2014, at 9:35 p.m. regarding a report that a suspect had shoplifted. The officer conducted

a patdown search of defendant which revealed a fixed blade paring knife, a number of

neckties, a black T-shirt, a package of lighters, and a kitchen knife still in its packaging.

The loss prevention officer reported the objects belonged to the store and had a retail

value of $150.42. Defendant had no wallet or credit cards on his person. Defendant had

a total of $4.43 on him.

       The officer additionally found a small cloth bag with a piece of clear, torn plastic

tied at one end containing a small amount of a white crystalline substance consistent with

       1The parties stipulated the police report would provide the factual basis for the
plea. Our factual history is derived from the police report.

                                              2
the appearance of methamphetamine. The substance tested presumptively positive for

methamphetamine.

       The People charged defendant with possession of a controlled substance (count 1;

Health & Saf., § 11377, subd (a)) and petty theft (count 2; Pen. Code, § 484, subd. (a)).

The People additionally alleged defendant had suffered two prior prison terms within the

meaning of Penal Code section 667.5, subdivision (b).

       Defendant initialed portions of a plea agreement indicating he understood his

rights and the consequences of the plea. Defendant initialed a box adjacent to a term

indicating he had had sufficient time to consult with his attorney who had explained the

consequences of the plea to him. Defendant signed the plea agreement. Defense counsel

signed the plea agreement indicating he had personally explained the contents of the plea

agreement to defendant.

       Before entering the plea, the court asked defendant if he went over the entire plea

with defense counsel before signing it. Defendant said he had. The court asked

defendant if he understood each of his constitutional rights and all possible penalties

upon entering the plea. Defendant responded, “I believe I do, your Honor.” The court

indicated defendant would be pleading guilty with respect to both counts in return for

imposition of a split sentence of the midterm on count 1, two years, which would

comprise one year in jail and another under mandatory supervision. The court would

dismiss the prior prison term allegations. Defendant indicated that was his understanding

of the plea.



                                             3
       The court asked defendant if anyone had made any other promises to defendant.

Defendant responded that no one had. The court asked defendant if he had had enough

time to discuss the case with his attorney. Defendant indicated he had. The court asked

if defendant understood everything in the plea agreement. Defendant said he did. The

court asked if defense counsel went over the entire plea form with defendant. Defense

counsel responded that he had.

       The court found “defendant has read and understood the declaration and plea

form. He understands the nature of the charges he’s pleading to, all the consequences

and punishments for the offenses he’s pleading to, and each of his constitutional rights.

I’ll find he freely, voluntarily, knowingly, and intelligently waives each of those rights.”

Defendant entered the plea. The court sentenced defendant to the agreed upon term.

                                       DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.




                                              4
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                CODRINGTON
                                                             J.

We concur:


RAMIREZ
                      P. J.


McKINSTER
                         J.




                                       5